internal_revenue_service number release date index number --------------------------------------------- ------------------------------------- --------------------------------------------------- --------------------------------- --------------------------------------- --------------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no -------------- telephone number --------------------- refer reply to cc psi plr-151587-05 date december legend legend trust company will decedent taxpayer foundation ---------------------------------- -------------------------------------------------------- -------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ ---------------------------------------------------------------------- date ------------------------------- -------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -- --------------------------------------------------------------------------------- state -------- state code dear ---------------- ------------------------------------------ --------------------- --------------- dollar_figurex this letter is in response to a letter dated date from your authorized representative requesting a ruling concerning the federal tax consequences of a proposed disclaimer the facts and representations submitted are summarized as follows decedent a resident of state died testate on date decedent was survived by one child taxpayer who is decedent’s only living descendant in accordance with article vi of will trust company and taxpayer were appointed as co-executors of will and co-trustees of any trusts created under will plr-151587-05 pursuant to article iv of will decedent’s residuary_estate passes to decedent’s descendants who survive him per stirpes subject_to the provisions of article v of will if none of decedent’s descendants survive decedent the residuary_estate passes to foundation foundation is an organization described in sec_501 of the internal_revenue_code and a private_foundation within the meaning of sec_509 taxpayer is director and president of foundation article v of will provides generally that the trustees are to hold and administer any property given to taxpayer or to any other descendants subject_to article v in separate trusts trust for the benefit of taxpayer and such other descendants the trustee is directed to distribute to the beneficiary of such trust or any descendant of such beneficiary such amounts of trust income and principal as shall be necessary to provide for the health support maintenance and education of the distributee in general the separate trust is to last for the lifetime of the beneficiary on the beneficiary’s death the trust corpus is to be distributed pursuant to the beneficiary’s exercise of a special testamentary_power_of_appointment as noted taxpayer is decedent’s only living descendant taxpayer proposes to disclaim all of his interest in the article v trust trust with respect to a pecuniary amount of the residuary_estate passing to trust the disclaimer provides pursuant to section of state code and sec_2046 and sec_2518 of the internal_revenue_code i hereby irrevocably and without qualification disclaim and renounce all of my beneficial_interest in the trust with respect to or in any way attributable to dollar_figurex of the residuary_estate otherwise passing to the trust the dollar_figurex of the residuary_estate otherwise passing to the trust but with respect to which i am disclaiming all of my beneficial_interest is hereinafter referred to as the pecuniary amount and all of my beneficial_interest in the trust with respect to or in any way attributable to the pecuniary amount is hereinafter referred to as the disclaimed interest i hereby declare i have not accepted any interest in or any of the benefits of the pecuniary amount or the disclaimed interest prior to the time that taxpayer executes the proposed disclaimer directors of foundation propose to amend the bylaws of foundation pursuant to article sec_4 of the proposed bylaws the property passing to foundation pursuant to taxpayer’s disclaimer will at all times during taxpayer’s lifetime be segregated from the other_property of the foundation and be maintained as a separate fund of foundation and such disclaimed property will not be commingled with any other_property of foundation in addition at all times during the lifetime of taxpayer while the foundation has any interest in the disclaimed property the foundation will be required to have two separate classes of directors the general directors and the special directors only the special directors will have the power to make decisions related to the distribution of the disclaimed property a majority of the then serving general directors other than plr-151587-05 taxpayer will be authorized to appoint special directors and remove special directors taxpayer can not participate in any vote to appoint or remove special directors there must at all times be at least three special directors and taxpayer may not serve as a special director the executors of decedent’s estate request the following rulings the proposed disclaimer by taxpayer will constitute a qualified_disclaimer under sec_2518 assuming that the disclaimer is a qualified_disclaimer for purposes of sec_2518 the property passing to foundation as a result of the disclaimer will be eligible for the estate_tax charitable deduction under sec_2055 issue sec_2046 provides that disclaimers of property interests passing upon death sec_2518 provides that if a person makes a qualified_disclaimer with sec_2518 provides that a qualified_disclaimer means an irrevocable and are treated as provided in sec_2518 respect to any interest in property the disclaimed interest is treated as if it had never been transferred to the person making the qualified_disclaimer for purposes of the federal estate gift and generation-skipping_transfer_tax provisions unqualified refusal by a person to accept an interest in property but only if the disclaimer is in writing the writing is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than months after the date on which the transfer creating the interest in the person making the disclaimer is made or the date on which the person making the disclaimer attains age the person making the disclaimer has not received the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction on the part of the person making the disclaimer to the decedent's spouse or to a person other than the person making the disclaimer sec_25_2518-2 of the gift_tax regulations provides that if a beneficiary who disclaims an interest in property is also a fiduciary that person cannot retain a wholly discretionary power to direct the enjoyment of the disclaimed interest for example a disclaimer by a beneficiary who is also a fiduciary would not meet the requirements of a qualified_disclaimer if the fiduciary retains a discretionary power to allocate enjoyment of that interest among members of a designated class disclaimer will not be satisfied if the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to sec_25_2518-2 provides that the requirements of a qualified plr-151587-05 another person or has the power to direct the redistribution of the property or interest in property to another person unless such power is limited by an ascertainable_standard sec_25_2518-3 provides that a disclaimer is not a qualified_disclaimer under sec_2518 if the beneficiary disclaims income derived from specific property transferred in trust while continuing to accept income derived from the remaining properties in the same trust unless the disclaimer results in such property being removed from the trust and passing without any direction on the part of the disclaimant to persons other than the disclaimant or to the spouse of the decedent a disclaimer of both an income_interest and a remainder_interest in specific trust assets is not a qualified_disclaimer if the beneficiary retains interests in other trust property unless as a result of the disclaimer such assets are removed from the trust and pass without any direction on the part of the disclaimant to persons other than the disclaimant or to the spouse of the decedent sec_25_2518-3 provides that a disclaimer of a specific pecuniary amount out of a pecuniary or nonpecuniary bequest or gift that satisfies the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer provided that no income or other benefit of the disclaimed amount inures to the benefit of the disclaimant either prior to or subsequent to the disclaimer thus following the disclaimer of a specific pecuniary amount from a bequest or gift the amount disclaimed and any income attributable to such amount must be segregated from the portion of the gift or bequest that was not disclaimed such a segregation of assets making up the disclaimer of a pecuniary amount must be made on the basis of the fair_market_value of the assets on the date of the disclaimer or on a basis that is fairly representative of value changes that may have occurred between the date of the transfer and the date of the disclaimer in revrul_72_552 1972_2_cb_525 the decedent who was the president and a director of a corporation organized under sec_501 transferred property to the corporation in his capacity as president and a director the decedent in conjunction with the other directors of the corporation had the power to direct the disposition of the corporation's funds for charitable purposes the ruling holds that because the decedent retained the right in conjunction with others to designate the entities that would possess or enjoy the property transferred to the corporation the property transferred by the decedent to the corporation was included in the decedent's gross_estate at his death under sec_2036 under state code any person without prior court approval who may be entitled to receive any property as a beneficiary may disclaim the property interest a disclaimer is effective as of the death of decedent and relates back for all purposes to the death of the decedent unless the decedent’s will provides otherwise the property subject_to the disclaimer passes as if the person disclaiming had predeceased the decedent and a future_interest that would otherwise take effect in possession or enjoyment after the termination of the interest that is disclaimed takes effect as if the disclaiming beneficiary had predeceased the decedent plr-151587-05 in the present case taxpayer proposes to disclaim a pecuniary amount of the value of property passing to trust it is represented that taxpayer has not and will not have accepted any of the benefits from the disclaimed amount prior to executing the disclaimer it is also represented that after the disclaimer the amount disclaimed and any income attributable to that amount will be segregated from the portion of the property that was not disclaimed as required under sec_25_2518-3 under state code taxpayer is treated as predeceasing the decedent with respect to the disclaimed property accordingly pursuant to will the disclaimed property will pass to foundation pursuant to the terms of the proposed amendments to foundation's bylaws the disclaimed property will be held in a segregated separate fund separate and apart from the other foundation assets the power to make distributions of income and or principal from the separate fund and to select the recipients of such distributions will be held exclusively by the special directors taxpayer is precluded from serving as a special director further taxpayer is precluded from participating in any decision to appoint or remove any special director based on the facts presented and representations made and assuming the disclaimer is executed and delivered to the appropriate parties within months of the date of decedent’s death we conclude that taxpayer’s disclaimer of a pecuniary amount of dollar_figurex will be a qualified_disclaimer issue sec_2055 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes a foundation organized under sec_501 is one that is organized and operated exclusively for these purposes sec_20_2055-2 of the estate_tax regulations provides that in the case of a bequest devise or transfer made by a decedent dying after date the amount of a bequest devise or transfer for which a deduction is allowable under sec_2055 includes an interest which falls into the bequest devise or transfer as the result of a qualified_disclaimer under sec_2518 in this case it is represented that foundation is a federally tax-exempt_organization described in sec_501 as noted above under state code taxpayer is treated as predeceasing the decedent with respect to the disclaimed property consequently pursuant to will the disclaimed property will pass to foundation accordingly based on the representations noted above the property passing to foundation as a result of taxpayer’s disclaimer will qualify for an estate_tax charitable deduction under sec_2055 provided that taxpayer’s disclaimer is a qualified_disclaimer under sec_2518 the bylaws of foundation are amended as proposed and the terms of foundation's bylaws as amended are effective under state law plr-151587-05 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george l masnik chief branch passthroughs special industries enclosure copy for sec_6110 purposes cc
